                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

BRIAN MOHR,                       )
                                  )
          Plaintiff,              )
                                  )
          v.                      )                No. 2:19 CV 150
                                  )
NEWREZ, LLC, f/k/a NEW PENN       )
FINANCIAL, LLC, d/b/a SHELLPOINT )
MORTGAGE SERVICING,               )
                                  )
          Defendant.              )

                                  OPINION and ORDER

       This matter is before the court on defendant Newrez LLC’s motion to dismiss.

(DE # 17.) For the reasons that follow, defendant’s motion will be granted.

I.     BACKGROUND

       The following factual allegations are taken from plaintiff Brian Mohr’s amended

complaint (DE # 16) and are accepted as true for the purpose of resolving the pending

motion to dismiss. See Simpson v. Brown Cty., 860 F.3d 1001, 1009 (7th Cir. 2017).

       Plaintiff had a residential mortgage loan for a property in Merrillville, Indiana.

(DE # 16 at 1-2.) Plaintiff subsequently filed a Chapter 7 bankruptcy, which discharged

his personal obligation for the loan. (Id. at 3.) The then-servicer of the loan filed an

automatic stay of the bankruptcy proceedings, in order to proceed with a foreclosure

case, but did not follow through with the foreclosure action. (Id.) Plaintiff eventually

vacated the property. (Id.)
       In August 2017, after plaintiff’s personal responsibility for the loan had been

discharged through the bankruptcy, defendant began servicing the loan. (Id.) In

January 2018, plaintiff sued defendant in a different lawsuit, for violations of the Fair

Credit Reporting Act (“FCRA”) and the Fair Debt Collection Practices Act (“FDCPA”).

See Mohr v. New Penn Financial, LLC, 2:18-CV-40-JTM-JEM (N.D. Ind. filed Jan. 30,

2018). The case settled and was dismissed in August 2018. Id. at DE # 21.

       As part of the settlement, plaintiff agreed to a consent foreclosure and

foreclosure was filed in September 2018. (DE # 16 at 3.) According to plaintiff, nothing

was done to advance the foreclosure for six months. (Id. at 3-4.)

       Plaintiff’s present FDCPA claim is based off of three letters that defendant sent

him, dated February 19, 2019 (“First Warning Letter”), March 21, 2019 (“Second

Warning Letter”), and April 8, 2019 (“Final Letter”).1 The first two letters informed

plaintiff:

       Our records show that your homeowner’s association (HOA) hazard
       insurance expired and we do not have evidence that your homeowner’s
       association has obtained new coverage. Because homeowner’s
       association (HOA) hazard insurance is required on your property, we
       plan to buy insurance for your property. You must pay us for any period
       during which the insurance we buy is in effect but you do not have
       insurance.

       You should immediately provide us with your insurance information. We
       urge you to contact your Homeowner’s Association to obtain current
       evidence of homeowner’s association (HOA) hazard insurance for your
       property referenced above.

       1
         Because the three letters were attached to plaintiff’s amended complaint as
exhibits, the court may treat them as part of the pleadings. Fed. R. Civ. P. 10(c); Gburek
v. Litton Loan Servicing LP, 614 F.3d 380, 384 (7th Cir. 2010).

                                             2
(DE # 16-1 at 2; DE # 16-2 at 2 (emphasis in original).) The letters provided the

procedure for plaintiff to submit proof of insurance. (Id.)

       The first two letters also contained the following language:

       Shellpoint Mortgage Servicing is a debt collector. This letter is an attempt
       to collect a debt and any information obtained will be used for that
       purpose. To the extent that your obligation has been discharged or is
       subject to an automatic stay of bankruptcy this notice is for compliance
       and informational purposes only and does not constitute a demand for
       payment or any attempt to collect such obligation.

(DE # 16-1 at 4; DE # 16-2 at 2.) Additionally, the Second Warning Letter informed

plaintiff that the insurance defendant would buy “Will cost an estimated $6,115.20

annually, which may be significantly more expensive than the insurance you can

buy yourself.” (DE # 16-2 at 2 (emphasis in original).)

       On March 22, 2019, the Lake County Superior Court entered an in rem judgment

and decree of foreclosure on plaintiff’s former property. (DE # 16 at 4.)

       The Final Letter, dated two weeks later, advised plaintiff that defendant had

obtained lender-placed insurance at a cost of $6,115.20, that it would charge the

premium to plaintiff’s escrow account, that plaintiff’s monthly payments would be

adjusted to cover the cost of the insurance, and that defendant would cancel the lender-

placed insurance upon proof that plaintiff had obtained his own insurance coverage.

(DE # 16-3 at 2.) The final letter contained the price of the premium, but advised, “[t]his

is not an invoice.” (Id. at 4.)

       Plaintiff’s amended complaint alleges that defendant violated the FDCPA, 15

U.S.C. § 1692, et seq., when it sent plaintiff the three letters. (Id. at 4.) Plaintiff


                                                 3
specifically alleges that defendant violated § 1692e, § 1692e(2), and § 1692e(10) by

falsely representing that plaintiff was personally liable for a debt and must pay

defendant money. (Id.) Plaintiff also alleges that defendants violated § 1692f by

committing the following unfair practices: (1) delaying the foreclosure on the property

for six months, after plaintiff agreed to a consent foreclosure; (2) sending letters

threatening to make plaintiff pay for insurance expenses on a property when defendant

“has been dragging its feet for years on foreclosing” that property; and (3) adding an

excessive amount of force placed insurance against plaintiff’s property. (Id. at 5.)

Plaintiff also alleges two breach of contract claims against defendant.

       Defendant now moves to dismiss plaintiff’s complaint on the basis that the

letters were not an attempt to collect a debt and thus did not trigger the FDCPA. (DE #

17 at 5.) Defendant also argues for the dismissal of plaintiff’s breach of contract claims.

II.    LEGAL STANDARD

       Defendant has moved to dismiss plaintiff’s amended complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief

may be granted. A judge reviewing a complaint pursuant to Rule 12(b)(6) must

construe the allegations in the complaint in the light most favorable to the non-moving

party, accept all well-pleaded facts as true, and draw all reasonable inferences in favor

of the non-movant. United States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834,

839 (7th Cir. 2018).




                                              4
       Under the liberal notice-pleading requirements of the Federal Rules of Civil

Procedure, the complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal

pleading standard is quite forgiving, . . . the complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ray v. City

of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). To meet this standard, a complaint does not need

detailed factual allegations, but it must go beyond providing “labels and conclusions”

and “be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. A complaint must give “enough details about the subject-matter of the

case to present a story that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404

(7th Cir. 2010). Even if the truth of the facts alleged appears doubtful, and recovery

remote or unlikely, the court cannot dismiss a complaint for failure to state a claim if,

when the facts pleaded are taken as true, a plaintiff has “nudged their claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

III.   DISCUSSION

       A.     FDCPA Claim

       Among other things, the FDCPA “bans the use of false, deceptive, misleading,

unfair, or unconscionable means of collecting a debt.” Gburek v. Litton Loan Servicing LP,



                                               5
614 F.3d 380, 384 (7th Cir. 2010) (citing 15 U.S.C. §§ 1692e, 1692f). “For the FDCPA to

apply, however, two threshold criteria must be met. First, the defendant must qualify

as a ‘debt collector[.]’” Id. Defendant concedes, for purposes of its motion to dismiss,

that it is a debt collector under § 1692a(6). “Second, the communication by the debt

collector that forms the basis of the suit must have been made ‘in connection with the

collection of any debt.’” Id. (quoting 15 U.S.C. §§ 1692c(a)–(b), 1692e, 1692g). Defendant

argues that its letters regarding hazard insurance were not ‘made in connection with

the collection of any debt.’

       There is no bright-line rule for determining whether a communication from a

debt collector meets this standard. Id. “Whether a communication was sent ‘in

connection with the collection of any debt’ is an objective question of fact.” Schlaf v.

Safeguard Prop., LLC, 899 F.3d 459, 467 (7th Cir. 2018). However, the FDCPA does not

apply automatically to every communication between a debt collector and a debtor.

Gburek, 614 F.3d. at 384-85. Moreover, the FDCPA does not apply merely because a

letter bears a disclaimer identifying it as an attempt to collect a debt. Id. at 386 n.3.

       The Seventh Circuit applies a commonsense inquiry to whether a

communication is ‘in connection with the collection of any debt.’ Id. at 385. The Court

looks at several factors, including: whether there was a demand for payment, the

nature of the parties’ relationship, and the purpose and context of the

communications—viewed objectively. Id. None of these factors, alone, is dispositive.

Schlaf, 899 F.3d at 467. The court will consider each factor in turn.



                                               6
       First, the hazard insurance letters in this case did not have any explicit demand

for payment. (See DE ## 16-1, 16-2, 16-3.) Aside from identifying the loan number at the

top of the letters, the letters did not reference the mortgage loan or the foreclosure

proceedings. The letters also did not demand immediate payment on the mortgage loan

or for hazard insurance. While the letters stated “[y]ou must pay us for any period

during which the insurance we buy is in effect but you do not have insurance,” the

letters did not provide any instruction or method by which plaintiff could pay

defendant for hazard insurance. Rather, the letter encouraged plaintiff to purchase his

own insurance. These letters were merely a warning of a future consequence. See

Gburek, 614 F.3d at 384; Bailey v. Sec. Nat. Servicing Corp., 154 F.3d 384, 389 (7th Cir.

1998) (“A warning that something bad might happen if payment is not kept current is

not a dun, nor does it seek to collect any debt, but rather the opposite because it tries to

prevent the circumstance wherein payments are missed and a real dun must be

mailed.”). Thus, this first factor does not weigh in favor of finding that the

communication was sent in connection with a debt.

       Second, the court considers the nature of the parties’ relationship. Defendant

was the servicer of the mortgage loan; the parties had previously litigated the legality

of prior collection notices defendant sent plaintiff; and the parties were engaged in

foreclosure proceedings. This second factor weighs in favor of finding that the

communications were in connection with the collection of a debt.




                                               7
       Finally, the court considers the purpose and context of the communications. The

parties do not dispute that hazard insurance was required on the property, and that

plaintiff did not have a hazard insurance policy in place. Federal law permits creditors,

such as defendant, to “force place” hazard insurance on a property, but requires that

specific written communications first be provided to the debtor. Pursuant to the Real

Estate Settlement Procedures Act, 12 U.S.C. § 2601, et seq., “[a] servicer may not impose

any charge on any borrower for force-placed insurance with respect to any property

securing a federally related mortgage unless” the servicer has sent two written notices

to the borrower containing the following information:

              (i) a reminder of the borrower’s obligation to maintain hazard
              insurance on the property securing the federally related mortgage;

              (ii) a statement that the servicer does not have evidence of
              insurance coverage of such property;

              (iii) a clear and conspicuous statement of the procedures by which
              the borrower may demonstrate that the borrower already has
              insurance coverage; and

              (iv) a statement that the servicer may obtain such coverage at the
              borrower’s expense if the borrower does not provide such
              demonstration of the borrower’s existing coverage in a timely
              manner[.]

12 U.S.C. § 2605(l).

       Additionally, Regulation X of the Bureau of Consumer Financial Protection, 12

C.F.R. § 1024, et seq., requires that these notices contain specific statements, including

“[a] statement that hazard insurance is required on the borrower’s property, and that




                                              8
the servicer has purchased or will purchase, as applicable, such insurance at the

borrower’s expense[.]” 12 C.F.R. § 1024.37(c)(2).

        Thus, in order for defendant to recuperate the cost of the hazard insurance after

foreclosure,2 defendant was required under federal law to send plaintiff the three

letters at issue in this case. The purpose of the letters, viewed objectively, was

informational and in compliance with federal law. This final factor weighs in favor of

finding that the letters were not communications in connection with the collection of a

debt.

        On balance, taking these factors into consideration and considering the

circumstances as a whole, this court finds that the hazard insurance letters at issue in

this case were not communications sent in connection with the collection of any debt.

These letters notified plaintiff that insurance was required for the property, and that if

he did not provide proof of insurance or obtain insurance himself, insurance would be

obtained at his expense. The letters explained that it may be in plaintiff’s interest to

obtain his own insurance policy, and encouraged him to do so by identifying the ways

in which force-placed insurance was not to his benefit. Viewed objectively, the letters

were merely informational notices, explaining plaintiff’s options.




        2
         The parties agree that at the time the letters were sent, defendant could not
hold plaintiff personally responsible for his obligation to maintain hazard insurance on
the property. (See DE # 17 at 9.) They agree that the only way for defendant to
recuperate the cost of the hazard insurance would be from the surplus that plaintiff and
other lienholders would otherwise receive from the sale of the property after
foreclosure.

                                              9
       The few courts across the country that have considered whether hazard

insurance letters are communications made ‘in connection with the collection of any

debt’ have almost uniformly determined that they are not. See e.g. Alhassid v. Nationstar

Mortg., LLC, 688 F. App’x 803 (11th Cir. 2017) (mem.); Preuher v. Seterus, LLC, No. 14 C

6140, 2014 WL 7005095, at *3 (N.D. Ill. Dec. 11, 2014); Burns v. Seterus, Inc., No.

16-CV-06638, 2017 WL 104735, at *3 (W.D.N.Y. Jan. 11, 2017); Heejoon Chung v. U.S.

Bank, N.A., 250 F. Supp. 3d 658, 688 (D. Haw. Apr. 17, 2017); McCamis v. Servis One, Inc.,

No. 8:16-CV-1130-T-30AEP, 2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016); Dyer v.

Select Portfolio Servicing, Inc., 108 F. Supp. 3d 1278, 1282 (M.D. Fla. June 4, 2015).

       At least two courts have come to a different conclusion. See Miller v. Carrington

Mortg. Servs., LLC, 607 B.R. 1, *11 (D. Me. July 3, 2019); Kowalski v. Seterus, Inc., No.

2:16-CV-00160-JAW, 2017 WL 79949, at *12-13 (D. Me. Jan. 9, 2017). Both cases are

distinguishable in significant respects. In Miller, the court’s conclusion was based on its

belief that an unsophisticated consumer might understand the hazard insurance letter

to be a demand for payment. Miller, 607 B.R. at *11. In this circuit, however, the ‘in

connection with’ element is governed by an objective standard; it is not subject to the

unsophisticated-consumer standard. Ruth v. Triumph Partnerships, 577 F.3d 790, 798 (7th

Cir. 2009). Furthermore, in Kowalski, and unlike the present case, the creditor sent the

hazard insurance letters after the plaintiff’s property had been sold at auction, and

where plaintiff had no legal obligation to obtain hazard insurance. Kowalski, 2017 WL

79949 at *13.


                                              10
       Plaintiff points out that the disclosures in the letters state that defendant is a debt

collector and state, “[t]his letter is an attempt to collect a debt[.]” (See DE # 16-1 at 4.)

Yet, it is well-established in this circuit that the inclusion of a FDCPA disclaimer on a

debt collection letter does not make the communication ‘in connection with’ the

collection of a debt. See Gburek, 614 F.3d at 386 n.3 (“The letter bore a disclaimer

identifying it as an attempt to collect a debt, but this does not automatically trigger the

protections of the FDCPA, just as the absence of such language does not have

dispositive significance.”).

       Plaintiff also makes the related arguments that: (1) the letters are misleading

because he is not personally liable for the cost of hazard insurance because his

mortgage debt was discharged in bankruptcy; and (2) the letters should not have been

sent to him in the first place because the debt had been discharged in bankruptcy. (DE

# 18 at 5.) As the court in McCamis explained, “this argument places the cart before the

horse—the Court has to decide the threshold issue of whether the letters were sent in

connection with collecting a debt before it reaches the issue of whether they were sent

for an improper purpose. Having answered the threshold question in the negative, the

Court need not discuss whether [Defendant] should have sent them to Plaintiff in the

first place.” McCamis, 2016 WL 4063403, at *3 n.4.

       Plaintiff’s final argument is that an unsophisticated consumer would believe that

the letters were a demand for the payment of a debt. (See DE # 18 at 9-11.) However, as

noted above, in this circuit courts do not apply the unsophisticated-consumer test to the



                                               11
question of whether a communication was ‘in connection with’ the collection of a debt.

Rather, an objective standard governs. Ruth, 577 F.3d at 798.

       This court concludes that the three letters defendant sent plaintiff, informing

plaintiff that hazard insurance was required on his property, demanding proof of

insurance, and informing him that defendant would purchase hazard insurance for the

property on his behalf and ultimately at his expense, were not communications ‘in

connection with’ the collection of any debt, and therefore do fall not within the ambit of

the FDCPA. Defendant’s motion to dismiss plaintiff’s FDCPA claim will be granted.

       B.      State Law Claims

       Plaintiff’s remaining claims are state law claims for breach of contract. In the

absence of any remaining federal claim, the court declines to exercise jurisdiction over

this matter any further.

       Principles of comity encourage the court to relinquish supplemental jurisdiction

over state law claims when all of the federal claims are disposed of prior to trial. See

Hansen v. Bd. of Trs. of Hamilton Southeastern Sch. Corp., 551 F.3d 599, 608 (7th Cir. 2008);

Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999); 28 U.S.C. § 1367(c)(3). In fact, in

this circuit, there is a “presumption” that federal courts will relinquish jurisdiction over

supplemental state law claims when the federal claims drop out of the case. RWJ Mgmt.

Co., Inc. v. BP Prods. N. Am., Inc., 672 F.3d 476, 478 (7th Cir. 2012). “The presumption is

rebuttable, but it should not be lightly abandoned, as it is based on a legitimate and




                                               12
substantial concern with minimizing federal intrusion into areas of purely state law.”

Id. at 479 (internal citation and quotation marks omitted).

       While in some circumstances it is appropriate for a district court to retain

jurisdiction over state law claims after the federal claims have dropped out of the case,

none of those circumstances are present in this case. See id. at 478-81; Sharp Elecs. Corp v.

Metro. Life Ins. Co., 578 F.3d 505, 514–15 (7th Cir. 2009). Here, plaintiff will not be

prejudiced by this dismissal because he may refile the case in state court as appropriate

under Indiana’s savings statute, Ind. Code § 34–11–8–1, and the tolling provision of 28

U.S.C. § 1367(d). Moreover, this matter remains at the pleading stage, and there has not

been such substantial judicial resources committed to the claims that sending the case

to another court will cause a substantial duplication of effort. Finally, the merits of the

state law claims are not “absolutely” clear, see Sharp Elecs. Corp., at 515, and therefore a

state court should have the opportunity to address the merits of these claims in the first

instance.

IV.    CONCLUSION

       For the foregoing reasons, the court GRANTS defendant Newrez LLC’s motion

to dismiss. (DE # 17.) The court DENIES AS MOOT defendant Newrez LLC’s motion

to dismiss. (DE # 15.) The court DIRECTS the Clerk to close this case.

                                            SO ORDERED.

       Date: March 25, 2020
                                             s/James T. Moody
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT

                                              13
